ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77I At a regular meeting held September 21-23, 2011, the Board of Trustees for the Registrant voted to approve the addition of Class 2 shares for the Lifecycle Portfolios. At a regular meeting held September 21-23, 2011, the Board of Trustees for the Registrant authorized the liquidation of JHF II Optimized Value Fund, subadvised by John Hancock Asset Management (US) LLC. The liquidation is expected to occur on or about November 4, 2011. At a regular meeting held September 21-23, 2011, the Board of Trustees for the Registrant voted to approve the addition of the Diversified Strategies Fund, subadvised by John Hancock Asset Management (US), Redwood Fund, subadvised by RCM and Health Sciences Fund, subadvised by T. Rowe Price. The new funds are described below: Diversified Strategies Fund Investment objective: To seek to achieve consistent returns over the long term with a focus on capital preservation. Investment strategies: Under normal market conditions, the fund invests directly in both fixed income and equity securities and also in shares of underlying investment funds that invest in a wide range of asset classes. The fund’s sub-adviser will determine the appropriate allocation mix between the fund’s direct investments and its investments in underlying funds. The strategic asset allocation decisions between these investments are made by the sub-adviser’s asset allocation team. In determining the appropriate allocation and/or reallocation mix, the asset allocation team takes into consideration a broad range of fundamental, market and economic variables as well as available yields from securities markets globally. The asset allocation team has the authority to change the fund’s overall allocation over time as needed, including the allocation of assets to fixed income securities. In pursuing its investment objective, the fund has the ability to allocate between various asset classes, and a range of market capitalizations, sectors,duration, credit quality or geographic mix, and the sub-adviser has the flexibility to reallocate the Fund’s assets among any or all of the asset class exposures based on its ongoing analyses of the capital markets. The fund may invest in small-capitalization companies. The portion of the fund invested directly in fixed income securities is managed actively by the sub-adviser’s fixed income team. The team uses a multifaceted approach emphasizing sector, credit and security selection combined with active yield curve and duration management. The fixed income allocation is meant to be opportunistic, seeking the highest yielding securities while providing strong principal protection across different market cycles. Under normal market conditions, the fund will typically invest 30-80% of its assets directly in fixed income securities. This allocation may be invested in a wide range of fixed-income securities including, but not limited to: government bonds, investment grade and below investment grade (“junk bonds”) (including their unrated equivalents) corporate debt securities with varying maturities, including privately offered securities. The fund may also invest in a broad range of additional securities including global preferred securities, bank loans, convertibles and other fixed income securities. In addition, to achieve its objective of capital preservation, the sub-adviser may utilize a tactical allocation to U.S. Treasury strips in order to manage risk during times of perceived market stress. The portion of the fund allocated to underlying funds is managed by the sub-adviser’s asset allocation team. The asset allocation team has access to a wide array of top asset managers. The fund’s investment in underlying funds may be allocated across a unique mix of asset classes, as described below.
